MEMORANDUM **
Zenaida Neri Rodriguez, a native and citizen of the Philippines, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) dismissing her appeal from an Immigration Judge’s (“IJ”) order denying her application for asylum and withholding of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence the BIA’s determination that an applicant has not established eligibility for asylum, and we must uphold the BIA’s decision unless the evidence compels a contrary result. Singh v. INS, 134 F.3d 962, 966 (9th Cir.1998). We deny the petition.
Rodriguez testified that the bank branch where she worked in Malaybalay denied a loan to farmers who were suspected of having ties to an anti-government group, she was mugged at gunpoint by two unidentified men, received a phone call advising her to “watch out,” and unidentified persons threw stones through windows of her mother’s home in Cagayan de Oro City at a time when she was visiting Manila. Because this evidence does not compel the conclusion that Rodriguez was persecuted or has a well-founded fear of persecution on account of an enumerated ground, the BIA’s determination that she failed to establish eligibility for asylum is supported by substantial evidence. See Ochave v. INS, 254 F.3d 859, 865-7 (9th Cir.2001). It follows that she failed to meet the more stringent standard for withholding of deportation. See id. at 868.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.